DETAILED ACTION
This Office Action is in response to Application filed December 10, 2021
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on May 12, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yamazaki et al. (US 6,964,890)
Regarding claims 1-4, Yamazaki et al. disclose a semiconductor device (Fig. 1(E)) comprising: a first semiconductor layer (105 or 106) (col. 8, line 66, and col. 9, lines 13-14) over an insulating substrate (101) (col. 8, lines 51-52); a first insulating layer (107) (col. 9, line 18) over the first semiconductor layer and the insulating substrate; a first conductive layer (108 or 109) (col. 9, lines 32-35) and a second conductive layer (110) (col. 9, lines 35-36) over the first insulating layer; a second insulating layer (composite layer of 111-113, 118 or composite layer of 111-113 and 118) (col. 9, lines 39-40 and col. 10, lines 13-15) over the first conductive layer, the second conductive layer and the first insulating layer, because (a) Meriam-Webster dictionary defines “layer” as “one thickness, course, or fold laid or lying over or under another”, and thefreedictionary.com defines “layer” as “A single thickness of a material covering a surface or forming an overlying part or segment”, (b) therefore, a “layer” does not necessarily have a connotation of a continuous structure or a discrete structure, (c) the anodic oxide material 111-113 is formed simultaneously, and thus has a single thickness, (d) Applicant does not specifically claim whether the second insulating layer is a continuous insulating layer or a discrete insulating layer, and (e) the interlayer insulating layer 118 is a continuous insulating layer; a second semiconductor layer (119, composite layer of 119 and 120, composite layer of 119 and 121, or composite layer of 119-121) (col. 10, lines 21-27) over the second insulating layer; and a third conductive layer (124 or 125) (col. 10, lines 29-30 and 32-34) over the second semiconductor layer, wherein the first conductive layer (108 or 109) is overlapped with the first semiconductor layer (105 or 106), and the second conductive layer (110) is overlapped with the second semiconductor layer (119, composite layer of 119 and 120, composite layer of 119 and 121, or composite layer of 119-121), wherein the first semiconductor layer serves as an active layer of a first transistor, wherein the second semiconductor layer serves as an active layer of a second transistor, because (a) Applicant does not specifically claim what “an active layer” refers to, and (b) the source or drain 119/120 would also be active when a current flows through it, and wherein a property of the first semiconductor layer (105 or 106) is different from a property of the second semiconductor layer (119, composite layer of 119 and 120, composite layer of 119 and 121, or composite layer of 119-121), because (a) Applicant does not specifically claim how different the property of the first semiconductor layer is in comparison to the property of the second semiconductor layer; i.e. whether the different properties are thicknesses, lengths, widths, crystallinities, electrical conductivities, dopant concentrations, optical characteristics such as indices of refraction or reflectivities, material compositions, locations, surrounding materials, and so on, (b) the first semiconductor layer 105/106 becomes crystalized by the process shown in Fig. 1(D), and the semiconductor layer 119 is amorphous, and the semiconductor layer that becomes the source and drain 119/120 is microcrystalline, and (c) the first and second semiconductor layers are also different in their properties since (i) the first semiconductor layer have doped regions 114-117, while the second semiconductor layer does not have these doped regions in the exactly the same configuration, and (ii) thus they have different electrical and/or optical characteristics as well as different configurations and/or arrangements (claim 1), wherein the first insulating layer (107) serves as a gate insulating layer of the first transistor (one of two TFTs on left hand side), and wherein the first conductive layer (108 or 109) serves as a gate electrode of the first transistor (claim 2), the second insulating layer (composite layer of 111-113, 118 or composite layer of 111-113 and 118) serves as a gate insulating layer of the second transistor (TFT on right hand side), because Applicant’s own second insulating layer 201 in Fig. 6 of current application has a portion that functions as a gate insulating layer of the second transistor, while also having a portion that covers the gate electrode 104A of the first transistor just like the discrete second insulating layer disclosed by Yamazaki et al., and wherein the second conductive layer (110) serves as a gate electrode of the second transistor (claim 3), the second semiconductor layer (composite layer of 119 and 120, composite layer of 119 and 121, or composite layer of 119-121) includes a microcrystalline semiconductor (120 or 121) (claim 4).
Regarding claim 5, Yamazaki et al. disclose a display device (Fig. 11), because the semiconductor device has a pixel electrode 125 in Fig. 1(E), which implicitly suggests that the semiconductor device will be a part of a display device, comprising the semiconductor device according to claim 1 and display element (one of elements in Fig. 11), which is also inherent since the semiconductor device shown in Fig. 1(E) of Yamazaki et al. should be electrically connected to other display element(s) to form the display device.
Please refer to the explanations above for the corresponding limitations.
Regarding claims 6-9, Yamazaki et al. disclose a semiconductor device (Fig. 1(E)) comprising: a first semiconductor layer (105 or 106) over an insulating substrate (101), the first semiconductor layer having crystallinity (Fig. 1(D)); a first insulating layer (107) over the first semiconductor layer and the insulating substrate; a first conductive layer (108 or 109) and a second conductive layer (110) over the first insulating layer; a second insulating layer (composite layer of 111-113, 118 or composite layer of 111-113 and 118) over the first conductive layer, the second conductive layer and the first insulating layer; a second semiconductor layer (119, 119 +120, 119 +121 or 119 + 120 + 121) over the second insulating layer; and a third conductive layer (124 or 125) over the second semiconductor layer, wherein the first conductive layer is overlapped with the first semiconductor layer, and the second conductive layer is overlapped with the second semiconductor layer, wherein the first semiconductor layer serves as an active layer of a first transistor, wherein the second semiconductor layer serves as an active layer of a second transistor, and wherein a property of the first semiconductor layer is different from a property of the second semiconductor layer (claim 6), wherein the first insulating layer (107) serves as a gate insulating layer of the first transistor, and wherein the first conductive layer (108 or 109) serves as a gate electrode of the first transistor (claim 7), the second insulating layer (composite layer of 111-113, 118 or composite layer of 111-113 and 118) serves as a gate insulating layer of the second transistor, and wherein the second conductive layer (110) serves as a gate electrode of the second transistor (claim 8), and the second semiconductor layer (119 + 120, 119 + 121 or 119 + 120 + 121) includes a microcrystalline semiconductor (120 or 121) (claim 9).
Regarding claim 10, Yamazaki et al. disclose a display device (Fig. 11), comprising the semiconductor device according to claim 6 and display element (one of elements in Fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-14, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (US 6,964,890)  The teachings of Yamazaki et al. are discussed above.
Regarding claim 11, Yamazaki et al. disclose a semiconductor device (Fig. 1(E)) comprising: a first semiconductor layer (105 or 106) over an insulating substrate (101), the first semiconductor layer having crystallinity (Fig. 1(D)); a first insulating layer (107) over the first semiconductor layer and the insulating substrate; a first conductive layer (108 or 109) and a second conductive layer (110) over the first insulating layer; a second insulating layer (composite layer of 111-113, 118 or composite layer of 111-113 and 118) over the first conductive layer, the second conductive layer and the first insulating layer; a second semiconductor layer (119, 119 + 120, 119 + 121 or 119 + 120 + 121) over the second insulating layer; a third conductive layer (124 or 125) over the second semiconductor layer; a fourth conductive layer (125 or 124) over the second insulating layer, because the preposition “over” does not necessarily suggest “directly over”, wherein the first conductive layer is overlapped with the first semiconductor layer, and the second conductive layer is overlapped with the second semiconductor layer, wherein the first semiconductor layer serves as an active layer of a first transistor, wherein the second semiconductor layer serves as an active layer of a second transistor, and wherein a property of the first semiconductor layer is different from a property of the second semiconductor layer.
Yamazaki et al. differ from the claimed invention by not comprising a third insulating layer over the third conductive layer, the fourth conductive layer and the second insulating layer; and a fifth conductive layer over the third insulating layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the semiconductor device disclosed by Yamazaki et al. can comprise a third insulating layer over the third conductive layer, the fourth conductive layer and the second insulating layer; and a fifth conductive layer over the third insulating layer, because (a) the semiconductor device shown in Fig. 1(E) of Yamazaki et al. should further be encapsulated or covered with an insulating layer, which would be the third insulating layer, to protect the semiconductor device structure from the ambient and from the subsequent manufacturing processes, and (b) the semiconductor device shown in Fig. 1(E) of Yamazaki et al. can further include a fifth conductive layer such as a metal wiring to electrically connect the semiconductor device to the outside world, or a capacitor electrode to form a display or memory device.
Regarding claims 12 and 13, Yamazaki et al. further disclose that the first insulating layer (107) serves as a gate insulating layer of the first transistor, and wherein the first conductive layer (108 or 109) serves as a gate electrode of the first transistor (claim 12), and the second insulating layer (composite layer of 111-113, 118 or composite layer of 111-113 and 118) serves as a gate insulating layer of the second transistor, and wherein the second conductive layer (110) serves as a gate electrode of the second transistor (claim 13).
Regarding claim 14, Yamazaki et al. differ from the claimed invention by not showing that the fifth conductive layer is electrically connected to the fourth conductive layer through a contact hole provided in the third insulating layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the fifth conductive layer can be electrically connected to the fourth conductive layer through a contact hole provided in the third insulating layer, because such a configuration has been one of the widely known and commonly employed configurations of electrically connecting a via, a plug, a metal wiring or a capacitor electrode to a source/drain electrode or pixel electrode of a TFT.
Regarding claim 16, Yamazaki et al. further disclose for the semiconductor device according to claim 11 that the second semiconductor layer (119 + 120, 119 + 121 or 119 + 120 + 121) includes a microcrystalline semiconductor (120 or 121).
Regarding claim 17, Yamazaki et al. disclose a display device (Fig. 11), comprising the semiconductor device according to claim 11 and display element (one of elements in Fig. 11).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takafuji et al. (US 7,119,365)
Takasu et al. (US 5,637,187)
Zhang et al. (US 5,648,277)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        May 16, 2022